Bigelow, J.
The “ demand ” on which the plaintiff in this action was originally sued was not for necessaries furnished to the plaintiff or his family. The defendants were not liable as trustees in that action for any sum due the present plaintiff, not exceeding twenty dollars. St. 1857, c. 200, § 2. The payment on the execution in that suit by the defendants as trustees is therefore no defence to the claim of the plaintiff in this action. It was the duty of the defendants to have answered as trustees in the original action and disclosed that the amount of their indebtedness to the plaintiff did not exceed twenty dollars. Their omission to do so and their voluntary payment on the execution have not discharged their liability to the plaintiff.

Judgment on the demurrer for the plaintiff.